Citation Nr: 0843232	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-40 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnification 
compensation (DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 through 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the appellant's claim of service connection 
for the cause of the veteran's death.

The evidentiary record shows that the immediate cause of the 
veteran's death in April 2004 was arteriosclerotic heart 
disease with failure.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause included cancer of the colon, prostate, lung, and 
larynx.  At the time of death, the veteran's service-
connected disabilities included residuals of a shell fragment 
wound, left thigh, with weakness and muscle damage, evaluated 
at 40 percent disabling; residuals of shell fragment wounds, 
right thigh, and right thigh overuse strain, evaluated at 20 
percent disabling; multiple shell fragment wounds, chest, 
evaluated at 10 percent disabling; traumatic neuropathy, 
right lower extremity, evaluated at 10 percent disabling; 
traumatic neuropathy, left lower extremity, evaluated at 10 
percent disabling; malaria, evaluated at 0 percent disabling; 
shell fragment wound scars, face, evaluated at 0 percent 
disabling, and shell fragment wound scars, arms, evaluated at 
0 percent disabling  The combined disability rating for the 
veteran's service-connected disabilities at the time of death 
was 70 percent, and he was considered totally disabled due to 
individual employability.

During the course of the pending appeal, the Court issued a 
decision concerning the content of VCAA notices relevant to 
DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
In Hupp¸ the Court held that a notice with regard to a claim 
for DIC benefits must include (1) a statement of the 
conditions (if any) for which the veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected disability 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a disorder not 
yet service connected.  Additionally, if the claimant raises 
a specific issue regarding a particular element of the claim, 
the notice must inform the claimant of how to substantiate 
the assertion, taking into account the evidence submitted in 
connection with the application.

In the present case, a July 2004 letter informed the 
appellant of the evidence necessary to support a claim for 
DIC benefits.  However, the letter did not inform the 
appellant of the disabilities for which the veteran was 
service-connected or of the evidence required to support a 
claim for benefits based on a disability that was no yet 
service connected.  Therefore, the appellant has not been 
provided a notice which complies with the Hupp requirements 
and, therefore, the case must be remanded for a corrected 
notice.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter should include (1) a statement 
of the conditions for which the veteran 
was service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on a condition not yet 
service connected.

2. After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



